Exhibit 10.2



 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of January 7, 2020 (the “Effective Date”), by and between A.M.
Castle & Co., a Maryland corporation (the “Employer”), and Marec E. Edgar, a
resident of Illinois (the “Employee”).

 

WITNESSETH:

 

WHEREAS, Employee is presently employed as President of Employer pursuant to
that certain Amended and Restated Employment Agreement dated December 14, 2018
(the “Existing Employment Agreement”);

 

WHEREAS, the Board of Directors approved the promotion of Employee to the
position of President and Chief Executive Officer of the Employer effective
January 1, 2020 (the “Commencement Date”) and approved the Employee’s
compensation pursuant to and consistent with a Resolution of the Board of
Directors;

 

WHEREAS, in connection with Employee’s promotion to the position of President
and Chief Executive Officer of Employer, Employer and Employee desire to amend
and restate the Existing Employment Agreement in order to make certain changes
thereto; and

 

WHEREAS, Employer and Employee agree that this Agreement shall amend and restate
the Existing Employment Agreement in its entirety, as of the Effective Date, and
that the Existing Employment Agreement shall terminate in its entirety.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Employment. Employer has employed and hereby continues to employ
Employee, and Employee hereby accepts such continued employment, upon the terms
and subject to the conditions set forth in this Agreement. Employee shall be
employed by Employer but may serve (and if requested by Employer shall serve) as
an officer and/or director of any subsidiary or affiliate of Employer.

 

2.             Term. The term of employment under this Agreement shall commence
on the Commencement Date and shall continue for three (3) years thereafter (such
three-year period, the “Initial Term”) unless sooner terminated as contemplated
herein; provided, however, that, unless sooner terminated as contemplated
herein, beginning on the first day after the Initial Term and on every
anniversary of such date thereafter (each a “Renewal Date”), the then-existing
term of this Agreement shall automatically be renewed one additional year (any
such renewal term, an “Extension Period”) unless either party gives the other
written notice of non-renewal not less than three hundred sixty-five days (365)
days prior to the end of the Initial Term (or the Extension Period, as
applicable). For the avoidance of doubt, notice of non-renewal of this Agreement
given at any other time shall be void and ineffective. Written notice of
non-renewal by Employer shall be solely pursuant to a duly adopted resolution of
Employer’s board of directors (the “Board”). Upon the date of expiration of the
term of this Agreement, Employee shall cease to be employed and shall have no
further rights, including but not limited to rights under Section 8, or
obligations hereunder, except obligations set forth in Sections 3, 10 and 11.

 



 1  

 

 

3.             Compensation and Benefits.

 

(a)           Employer shall pay to Employee as compensation for all services
rendered by Employee a base salary of Six Hundred Thousand Dollars ($600,000.00)
per year during the Initial Term, or such other sums as the parties may mutually
agree on from time to time, payable in accordance with Employer’s regular
payroll practices as in effect from time to time with respect to all office
employees of Employer, but no less frequently than monthly (“Base Salary”). The
Board or, if the same is established, the human resources or compensation
committee of the Board (the “Compensation Committee”) shall have the right to
increase Employee’s Base Salary from time to time, and Employee shall be
entitled to an annual or more frequent review thereof as determined by the
Board, with the first such review to occur in the first calendar quarter of
Employer’s 2021 fiscal year. Such increased Base Salary then shall become
Employee’s “Base Salary” for purposes of this Agreement.

 

(b)          The Board or Compensation Committee, in its good faith discretion,
reasonably exercised, may, with respect to any year during the term hereof,
award an incentive opportunity bonus or bonuses to Employee; provided, however,
that Employer shall annually provide Employee with a short-term incentive plan
(the “STIP”) to be determined by the Board or the Compensation Committee.
Employee’s target payment under the STIP (the “Target STIP”) shall be one
hundred twenty-five percent (125%) of Base Salary, and Employee’s maximum
payment under the STIP shall be three hundred twelve and one-half percent
(312.50%) of Base Salary, or such other amounts as may be approved by the Board
or the Compensation Committee. The STIP shall be on the terms and conditions as
determined by the Compensation Committee and established by written summary
delivered to Employee no later than March 15 of the applicable year(s). The
compensation provided for in this Section 3(b) shall be in addition to any
pension, 401(k), or profit sharing payments set aside or allocated for the
benefit of Employee in either a tax qualified plan or otherwise.

 

(c)           Employer shall reimburse Employee for all reasonable expenses
incurred by Employee in the performance of his duties under this Agreement, in
accordance with Employer’s expense reimbursement policy; provided, however, that
Employee must furnish to Employer an itemized account, in form satisfactory to
Employer, in substantiation of such expenditures.

 

(d)          Employee shall be entitled to such fringe benefits including, but
not limited to, life, medical, disability, and family insurance benefits as may
be provided from time to time by Employer to other senior officers of Employer
and on an economic basis consistent with past practices and policies of
Employer.

 

(e)          To the extent permitted by applicable law and terms of the benefit
plans, Employer shall include in Employee’s credited service, in any case where
credited service is relevant in determining eligibility for or benefits under
any employee benefits plan, Employee’s service for any parent, subsidiary or
affiliate of Employer or for any entity acquired by, or other predecessor of,
Employer.

 



 2  

 

 

(f)           Employer shall provide Employee with an auto allowance and a
mobile telephone allowance during the term of the Agreement, as may be provided
from time to time by Employer to other senior officers of Employer and on an
economic basis consistent with past practices and policies of Employer.

 

(g)          The amount of expenses eligible for reimbursement or in-kind
benefits provided during a calendar year may not affect the expenses eligible
for reimbursement to be provided in any other calendar year. Reimbursement of
eligible expenses will be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(h)          Restructuring Compensation.

 

(i)             Employee and Employer agree that, in connection with the
Employer’s 2017 restructuring (the “Restructuring”), Employer has established a
customary management incentive plan (as amended, restated and/or replaced from
time to time, the “MIP”) under which officers and other key employees of
Employer, including Employee, (a) received New Notes (as defined in the relevant
Restructuring Support Agreement, including the term sheet attached thereto (the
“RSA”), or other relevant Restructuring documents), convertible into shares of
the new common stock of the restructured Employer, and (b) have received and
shall continue to be eligible to receive, in the aggregate, incentive awards
denominated or payable in cash, notes and/or shares of the new common stock of
the restructured Employer. The shares reserved under the MIP, whether granted
directly under the MIP or issuable upon conversion of New Notes granted under
the MIP (the “MIP Aggregate Equity”), shall be equal in the aggregate to ten
percent (10%) of the equity of the restructured Employer as of the effective
date of the Restructuring on a fully diluted basis (exclusive of any shares of
new common stock issuable upon conversion of any New Notes issued to purchasers
for new money in the Rights Offering (as defined in the RSA) but including any
shares of new common stock attributable to original issue discount or the Put
Option Payment (as defined in the RSA). Employer and Employee agree that the MIP
provided for a grant of sixty percent (60%) of the MIP Aggregate Equity
(inclusive of the New Notes portion) on the effective date of the Restructuring
(the “Initial 60% Award”) and that forty percent (40%) the MIP Aggregate Equity
under the MIP has been reserved for issuance in respect of awards to be granted
pursuant to the MIP following the Restructuring, in the discretion of the Board
(such reserved amount, plus any granted but unvested shares or New Notes that
for any reason in accordance with the MIP are forfeited by MIP participants and
returned to the MIP Aggregate Equity, the “Reserved 40%”). Upon a Change in
Control, the Board shall allocate the full amount of any then-unallocated
portion of the Reserved 40%; provided, that the Board shall, with respect to the
Reserved 40%, have the sole discretion to determine the recipients thereof and
the allocation among such recipients, which recipients may or may not include
Employee. Employee has already received his allocation of the Initial 60% Award,
and the allocation to Employee with respect to the Reserved 40%, if any, shall
be determined by the Board in its sole discretion.

 



 3  

 

 

(ii)            Employee shall be eligible to participate in such long-term
incentive compensation plans that have been approved or may in the future be
approved by the shareholders of Employer and administered by the Board.

 

(iii)           For purposes of this Section 3(h), Employee shall be considered
to have “continued employment” on a given date notwithstanding (a) Employee’s
death or termination by Employer due to disability on or before such date,
(b) termination by Employee of his employment hereunder on or before such date
for good reason, or (c) termination by Employer of Employee’s employment
hereunder on or before such date without good cause.

 

(i)            If Employee’s employment hereunder terminates effective at the
end of the Initial Term or any Extension Period solely by reason of a
non-renewal thereof in accordance with Section 2 hereof (and, for avoidance of
doubt, not under any circumstances specified in Section 7 or 8 hereof), Employee
shall be entitled to receive the compensation and benefits set forth in this
Section 3(i).

 

(A)          If such termination is by reason of a non-renewal by Employer,
Employee shall be entitled to receive (i) all salary earned but not yet paid
through the date of termination, and (ii) (x) any prior-year STIP compensation
earned but not yet paid, and the prorated portion of any current year STIP
compensation as and when determined in the ordinary course of the calculation of
current year STIP award due to other executive officers of Employer, and (y) any
and all options, rights or awards under the Reserved 40% that have been granted
to, and that have not been forfeited by, Employee before the date of such
termination, if any, shall vest on a prorated basis to reflect the portion of
the applicable vesting period lapsed as of the date of termination.

 

(B)           If such termination is by reason of a non-renewal by Employee,
Employee shall be entitled to receive all salary earned but not yet paid through
the date of termination.

 

4.             Duties. Employee is engaged and shall serve as President and
Chief Executive Officer of Employer and, as may be requested by Employer from
time to time, any other direct or indirect subsidiaries of Employer that may be
formed or acquired. In addition, Employee shall have such other duties and hold
such other offices as may from time to time be reasonably assigned to him by the
Board and consistent with the office of President and Chief Executive Officer.
These services shall be provided from offices located in Oak Brook, Illinois, or
such other location as may be mutually agreed.

 

5.             Extent of Services; Vacations and Days Off.

 

(a)           During the term of his employment under this Agreement, Employee
shall devote substantially his full business time, energy and attention to the
benefit and business of Employer as may be necessary in performing his duties
pursuant to this Agreement, subject to the following sentence. Employee shall
not provide services of a business nature to any other person except that
Employee may engage in the Permitted Activities (as defined in Section 11(e))
provided that such activities do not significantly interfere with Employee’s
performance of his duties hereunder. In order to maximize Employee’s efficiency
and effectiveness for Employer, Employee may utilize the services of his
executive assistant to assist Employee with de minimis personal matters.

 



 4  

 

 

(b)           Employee shall be entitled to paid time off (“PTO”) in accordance
with the policy of Employer as may be established from time to time by Employer
and applied to other senior officers of Employer; provided, however, that
Employee shall annually be entitled to the maximum amount of PTO afforded to any
other officer of Employer, but no less than four (4) weeks per full calendar
year worked, and that up to one (1) week of unused PTO in each year may be
carried over to be used in the following year (in addition to the normal maximum
allotment for such following year).

 

6.             [Reserved]

 

7.             Illness or Incapacity; Termination on Death or Permanent
Disability.

 

(a)           If during the term of this Agreement Employee becomes permanently
disabled, as defined below, or dies, Employer shall pay to Employee or his
estate compensation through the date of death or determination of permanent
disability, including salary, any prior-year STIP compensation earned but not
yet paid and the prorated portion of any current year STIP as and when
determined in the ordinary course of the calculation of current year STIP due to
other executive officers of Employer. Employer shall continue to provide medical
insurance and other benefits to which Employee’s dependents would otherwise have
been entitled for 90 days following the date of death or determination of
permanent disability, provided that Employee and Employee’s dependents, as
applicable, shall continue to pay the active-employee contribution toward such
benefits. Effective upon the date of death or determination of permanent
disability, any and all options, rights or awards under any of Employer’s
incentive compensation plans that have been granted to, and that have not been
forfeited by, Employee before the date of death or termination on account of
permanent disability shall immediately vest on a prorated basis to reflect the
portion of the applicable vesting period lapsed as of the date of death or
termination on account of permanent disability. Except for the benefits set
forth in the preceding sentences and any life or disability insurance benefits
included in the benefit package provided at such time by Employer to Employee,
Employer shall have no additional financial obligation under this Agreement to
Employee or his estate. After receiving the payments and health, life, or
disability insurance benefits provided in this subparagraph (a), Employee and
his estate shall have no further rights under this Agreement.

 

(b)           The terms “permanently disabled” and “permanent disability” as
used in this Agreement shall mean that Employee is unable to engage in any
substantial gainful activity for a period of at least ninety (90) consecutive
days (provided that a return to full work status of less than five full days
shall be deemed not to interrupt the calculation of such 90 days), or one
hundred twenty (120) days in any twelve (12) month period, by reason of any
physical or mental impairment. In the event that Employee becomes “permanently
disabled,” the Board may terminate Employee’s employment under this Agreement
upon written notice. If any determination with respect to “permanent disability”
is disputed by Employee, Employee agrees to abide by the determination of a
qualified, independent physician selected by Employer in good faith. Employee
agrees to make himself available for and submit to examinations by such
physician as may be reasonably directed by the Board. Failure to submit to any
such examination shall constitute a breach of a material part of this Agreement.

 



 5  

 

 

(c)               All rights of Employee under this Agreement (other than rights
already accrued) shall terminate upon Employee’s permanent disability, although
Employee shall continue to receive any disability benefits to which he may be
entitled under any disability income insurance that may be carried by or
provided by Employer from time to time. For the avoidance of doubt, during any
period of disability, illness or incapacity during the term of this Agreement
that renders Employee at least temporarily unable to perform the services
required under this Agreement and does not result in Employee’s permanent
disability, Employee shall receive the compensation payable under Section 3(a)
of this Agreement plus any STIP compensation earned during such period, less any
benefits received by him under any disability insurance carried by or provided
by Employer.

 

8.             Terminations Other Than For Death or Disability.

 

(a)            By Employee

 

(i)             Employee may terminate his employment hereunder for any reason
whatsoever other than “good reason” upon giving at least thirty (30) days’ prior
written notice. In addition, Employee shall have the right to terminate his
employment hereunder at any time for “good reason.” As used herein, “good
reason” means the occurrence of any of the following: (1) the relocation of
Employee’s office to a location outside the State of Illinois or more than fifty
(50) miles from its present location, (2) Employee no longer holds the principal
executive office held by Employee on the Effective Date, (3) a change in
reporting structure of Employer where Employee is required to report to someone
other than the Board or the Chief Executive Officer, (4) any action or inaction
that constitutes a material breach by Employer of this Agreement (other than
with respect to any provision of this Agreement covered by any of clauses (1)
through (3) of this definition of “good reason”), or (5) any Change in Control
in connection with which (A) this Agreement is not assumed or continued by any
purchaser, acquirer, controlling person or successor to Employer (an “Acquiror”)
and (B) Employee is not offered employment by such Acquiror for the same or a
substantially similar executive position and with the same or substantially
similar compensation and other benefit opportunities in the aggregate, in each
case as enjoyed by Employee immediately before the Change in Control (provided,
however, that (i) if Employee receives gross aggregate proceeds (whether in cash
or property) in excess of two million dollars ($2,000,000) as a result of such
Change in Control in respect of options, rights or awards under any of
Employer’s incentive compensation plans (including shares held following the
exercise of any option), with the value of the non-cash portion, if any, of such
proceeds being determined in good faith by the Board at fair market value as of
the date of such Change in Control, the determination of whether Employee is
offered “substantially similar compensation and other benefits opportunities”
shall be made without regard to equity-based compensation opportunities, and
(ii) if clause (i) does not apply, equity-based compensation opportunities
offered by such Acquiror shall be deemed to be “substantially similar” to the
equity-based compensation opportunities enjoyed by Employee immediately before
the Change in Control if such equity-based compensation opportunities offered by
Acquiror are on market-appropriate terms for a company of Employer’s size and
industry). Notwithstanding the foregoing, Employee will not have “good reason”
to terminate his employment unless (i) he provides the Board with a written
notice detailing the specific circumstances alleged to constitute “good reason”
within ninety (90) days after Employee first learns (or should have learned) of
the first occurrence of such circumstances, (ii) Employer is given a period of
thirty (30) days following receipt of such written notice to cure the applicable
“good reason” condition, if susceptible to cure, and (iii) Employee actually
terminates employment within thirty (30) days following the expiration of
Employer’s thirty (30) day cure period described above.

 



 6  

 

 

(ii)            If Employee gives notice to terminate his employment without
“good reason” pursuant to the first sentence of Section 8(a)(i) above, Employer
shall have the right to waive all or any portion of the required notice period,
and terminate Employee’s employment early, without re-characterizing such
termination as a voluntary termination by Employee without “good reason”;
provided, however, that notwithstanding such early termination, Employee shall
remain entitled to payment of compensation and all other benefits to which
Employee would have been entitled hereunder in respect of such notice period in
the absence of such early termination.

 

(iii)           If Employee terminates his employment hereunder with “good
reason” effective on a date earlier than the end of the Initial Term or any
then-applicable Extension Period, then (a) any and all options, rights or awards
under any of Employer’s incentive compensation plans that have been granted to,
and that have not been forfeited by, Employee before the date of such
termination shall immediately vest on a prorated basis to reflect the portion of
the applicable vesting period lapsed as of the date of termination; (b) Employee
shall receive a cash severance amount (the “Cash Severance”) equal to the
product of (x) Employee’s Applicable Base (as defined below) and (y) two (2)
(the “Severance Multiple”), such Cash Severance (in all circumstances
contemplated under this Agreement) to be paid:

 

(1)               sixty-five percent (65%) upon the next regular payroll date of
Employer following the effectiveness of the Release (as defined below) and the
remaining thirty-five percent (35%) in equal monthly installments for six (6)
months beginning on the first (1st) regular payroll date of Employer following
the six (6) month anniversary of the effective date of termination, except that
in the event of a Qualifying Change in Control (as defined below) occurring
prior to any scheduled payment date for such deferred payments, such deferred
payments shall be paid in full in a single lump sum on the later of (x) the
closing date of such Qualifying Change in Control and (y) the first (1st)
regular payroll date of Employer following the six (6) month anniversary of the
effective date of the termination; or

 

(2)               in the case of a termination upon or within twenty-four (24)
months following a Qualifying Change in Control, in a single lump-sum payment on
the effective date of the termination.

 

(c) subject to Employee’s timely election and COBRA continuation of health
insurance continuation coverage under Employer’s applicable benefit plans, a
monthly cash reimbursement, for the period of two (2) years following the
termination of the Agreement (or if earlier, until Employee ceases enrollment in
such continuation coverage), of the portion of Employee’s cost of COBRA premiums
that is in excess of the active-employee cost of such coverage (which
active-employee cost shall be the responsibility of Employee), with such monthly
cost-reimbursement being paid by Employer directly to the coverage provider in
accordance with Employer’s past practices; (d) Employee shall continue to
receive the perquisites specified in Section 3(f) for the period of one (1) year
following the termination of the Agreement (provided, however, that if such
perquisites are not available under Employer’s benefit plans or applicable law,
Employer shall be responsible for the reasonable cost of providing equivalent
perquisites); and (e) the prorated portion, up to and including the termination
date, of any current year STIP as and when determined in the ordinary course of
the calculation of current year STIP due to other executives of Employer. The
benefits described in clauses (a) through (e) above shall be referred to herein
as the “Severance Benefits.” For the avoidance of doubt, to the extent that any
of the Severance Benefits (in relation to any form of termination of employment
under this Agreement) are deferred and not paid in full to Employee on the
effective date of his termination, and Employee should later die prior to
receiving such deferred Severance Benefits, any outstanding Severance Benefits
due and owing to Employee at the time of his death shall be paid in full in a
single lump sum to Employee’s estate upon presentation to Employer of a
certified death certificate. As used herein, the term “Qualifying Change in
Control” means a Change in Control (as defined below) that constitutes a change
in the ownership or effective control of Employer, or in the ownership of a
substantial portion of the assets of Employer, in either case within the meaning
of Section 409A (as defined below).

 



 7  

 

 

For purposes of this Agreement, the “Applicable Base” shall be the sum of (a)
the annual rate of Employee’s Base Salary pursuant to Section 3(a) in effect at
the time of termination of employment (but no less than such rate of such Base
Salary as of the Effective Date) and (b) the amount of Employee’s Target STIP
award for the year in which the termination occurs (but no less than the amount
of such Target STIP for the year in which the Effective Date occurs).

 

(b)           By Employer for Good Cause

 

(i)             Employer may terminate the employment of Employee hereunder for
“good cause” (as defined below) immediately upon written notice.

 

(ii)              As used herein, “good cause” shall mean:

 

(1)               Employee’s conviction of, or entry of a plea of guilty or
“nolo contendere” to, either (x) a felony or (y) any other crime that has, or
could be reasonably expected to have, a materially adverse impact on the
performance of Employee’s duties to Employer or otherwise result in material
injury to the reputation or business of Employer;

 

(2)               Employee’s engaging in criminal misconduct involving moral
turpitude if, as a result, in the reasonable judgement of Employer, Employee’s
credibility and reputation no longer conform to the standard required of
Employer’s executives;

 



 8  

 

 

(3)               Employee’s willful failure to take actions permitted by law
and necessary to implement Employer’s policies that the Board (or Employee’s
direct supervisor) has communicated to him in writing, provided that such
policies that are reflected in minutes of a Board meeting attended in its
entirety by Employee shall be deemed communicated to Employee;

 

(4)               Employee’s willful and continued failure to devote
substantially his full business time, energy and attention to his duties as an
executive officer of Employer or its affiliates as contemplated in Section 5(a)
above, following written notice from the Board (or Employee’s direct supervisor)
to Employee of such failure; or

 

(5)               Employee’s willful breach of any material provision of this
Agreement.

 

With respect to clauses (2) through (5) above, such circumstances shall not
constitute “good cause” unless Employee has failed to cure such circumstances
within thirty (30) days following written notice thereof from Employer
identifying in reasonable detail such circumstances constituting “good cause”;
provided, that during such cure period Employee shall not be entitled to any
compensation hereunder other than continued payment of Base Salary and benefits
pursuant to Section 3(d) and Section 3(f), and upon Employee’s failure to cure,
the termination of employment shall be deemed effective as of the date of
Employer’s delivery of written notice of termination for “good cause.” For
purposes of this Agreement, no act or failure to act on Employee’s part shall be
considered “willful” unless it is done, or omitted to be done, by him in bad
faith or without reasonable belief that his action or omission was in the best
interests of Employer. Any act or failure to act pursuant to express authority
given by resolution duly adopted by the Board or pursuant to the advice of legal
counsel for Employer or any of its subsidiaries shall be conclusively presumed
to be done, or omitted to be done, in good faith and in the best interests of
Employer.

 

(iii)          Termination of the employment of Employee by Employer (other than
by reason of any non-renewal of employment in accordance with Section 2 or by
reason of Employee’s death or permanent disability in accordance with Section 7)
shall, unless such termination is for a reason expressly specified in this
Agreement as good cause, be deemed to be a termination of employment by Employer
“without good cause.”

 

(c)            By Employer Without Good Cause

 

(i)             Employer may terminate the employment of Employee hereunder
without “good cause” immediately upon written notice. If Employer shall
terminate the employment of Employee without “good cause” (other than due to
permanent disability) effective on a date earlier than the end of the Initial
Term or any then-applicable Extension Period, then Employee shall be entitled to
receive the Severance Benefits.

 



 9  

 

 

(ii)            The parties agree that, because there can be no exact measure of
the damages that would occur to Employee as a result of a termination by
Employer of Employee’s employment without “good cause,” the payments and
benefits paid and provided pursuant to Section 8 shall be deemed to constitute
liquidated damages and not a penalty for Employer’s termination of Employee’s
employment without “good cause,” and Employer agrees that Employee shall not be
required to mitigate his damages.

 

(d)           Change in Control

 

(i)             If a Change in Control of Employer shall occur, then (a) the
Board shall grant and allocate the full amount of any then-ungranted or
unallocated portion of the Reserved 40% no later than immediately before the
date of such Change in Control; provided, that the Board shall, with respect to
the Reserved 40%, have the sole discretion to determine the recipients thereof
and the allocation among such recipients, which recipients may or may not
include Employee; and (b) any and all options, rights or awards under any of
Employer’s incentive compensation plans that have been granted to, and that have
not been forfeited by, Employee before the date of such Change in Control
(including, for the avoidance of doubt, any awards granted or allocated in
accordance with the preceding clause (a) of this Section 8(d)(i)) shall be
deemed to have vested in full as of immediately before the date of such Change
in Control.

 

(ii)            If the employment of Employee is terminated “in connection with
a Change in Control” (as defined below), then, for purposes of determining the
Severance Benefits, (I) the Severance Multiple shall be two and one-half times
(2.5x) and (II) the period of COBRA premium reimbursement under clause (d) of
Section 8(a)(iii) above shall be two and one-half (2.5) years. Notwithstanding
the foregoing sentence or anything to the contrary in Section 8(a)(iii), if the
employment of Employee is terminated in connection with a Change in Control, the
Severance Benefits payable to Employee as a result thereof shall, to the extent
(and only to the extent) that the pre-tax value of all Cash Severance (as such
term is used herein and in each other Covered Executive’s respective employment
agreement with Employer, as in effect from time to time) and payment of prorated
STIP under section 8(a)(iii)(e) (or under the analogous provision in each other
Covered Executive’s respective employment agreement with Employer, as in effect
from time to time) (and, for the avoidance of doubt, excluding all other
severance benefits) payable to all Covered Executives as a result of
terminations of employment within thirty (30) days before or after such Change
in Control (the “Aggregate Change in Control Severance”) exceeds $4.0 million,
Employee’s Severance Benefits shall be reduced, dollar-for-dollar, by an amount
equal to the pre-tax value of the share of the Aggregate MIP Value received by
Employee in respect of his options, rights or awards under Employer’s incentive
compensation plans, including shares held following the exercise of any option);
provided, however, that (a) the amount of such reduction shall not exceed
Employee’s pro rata share of $3.2 million (pro rata by reference to Employee’s
share of the Aggregate MIP Value received by all Covered Employees); and (b)
Employee’s Severance Benefits shall not be reduced below Employee’s pro rata
share of $4.0 million (pro rata by reference to the Executive’s share of the
aggregate Change in Control Severance with respect to such Change in Control).
For purposes of this Section 8(d)(ii):

 



 10  

 

 

(1)         A termination of employment shall be deemed to be “in connection
with a Change in Control” (A) if Employer terminates the employment of Employee
hereunder without “good cause” (other than due to permanent disability) either
on the effective date of a Change in Control, or in anticipation of or
preparation for a reasonably expected and specific Change in Control (as
determined by the Board in good faith), or (B) if, within twenty-four (24)
months following a Change in Control, either Employer terminates the employment
of Employee hereunder without “good cause” (other than due to permanent
disability) or Employee terminates his employment hereunder with “good reason.”

 

(2)        The value of severance benefits to any Covered Executive shall be
determined by the Board in good faith, without discounting for present value,
and with the value of any non-cash components of such benefits being determined
at fair market value as of the date of such Change in Control.

 

(3)        The term “Aggregate MIP Value” means, with respect to any Change in
Control, the aggregate pre-tax value of the proceeds (whether in cash or
property) received by all of the Covered Executives as a result of such Change
in Control in respect of options, rights or awards under any of Employer’s
incentive compensation plans (including shares held following the exercise of
any option) and held by such Covered Executives, with the value of the non-cash
portion, if any, of such proceeds being determined in good faith by the Board at
fair market value as of the date of such Change in Control.

 

(4)         The term “Covered Executives” means each of Employer’s employees
listed on Schedule 2 attached hereto.

 

(iii)            The term “Change in Control” shall mean any of the following
that occurs after the Effective Date:

 

(1)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, including the
regulations and other applicable authorities thereunder (the “Exchange Act”))
(“Person”), other than any Designated Holder (as defined below) or Designated
Holders acting as a group, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) (“Beneficial Owner”), directly or indirectly,
of securities of Employer (not including in the securities beneficially owned by
such Person any securities acquired directly from Employer or its affiliates)
representing forty percent (40%) or more of the combined voting power of
Employer’s then-outstanding voting securities entitled to vote generally in the
election of directors;

 

(2)         members of the Incumbent Board cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the consummation of the Restructuring whose election, or
nomination for election by Employer’s stockholders, was approved by a vote of at
least a majority of the directors then constituting the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board (with the term “Incumbent Board” to mean the members of
the Board as of immediately following the consummation of the Restructuring);

 



 11  

 

 

(3)         approval by the shareholders of Employer of a complete dissolution
or liquidation of Employer;

 

(4)        any sale or disposition to a Person of all or substantially all of
the assets of Employer (including by way of merger of any direct or indirect
subsidiary of Employer with any other corporation or entity); and

 

(5)         there is consummated a merger or consolidation of Employer, other
than (A) a merger or consolidation immediately following which the individuals
who constitute the Incumbent Board immediately prior thereto constitute at least
a majority of the board of directors of Employer, the entity surviving such
merger or consolidation, or, if Employer or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof, (B) a merger or
consolidation (or similar transaction) following which no Person is or becomes a
Beneficial Owner, directly or indirectly, of securities of Employer or the
entity surviving such merger or consolidation (not including in the securities
beneficially owned by such Person any securities acquired directly from Employer
or its affiliates) representing forty percent (40%) or more of the combined
voting power of the then-outstanding securities of Employer or the entity
surviving such merger or consolidation (other than a Person that was, prior to
such merger or consolidation (or similar transaction) a Beneficial Owner,
directly or indirectly, of securities of Employer representing forty percent
(40%) or more of the combined voting power of Employer’s then-outstanding
securities), or (C) a merger or consolidation (or similar transaction) following
which the individuals and entities that were the Beneficial Owners of the
outstanding voting securities of Employer remain direct or indirect Beneficial
Owners of forty percent (40%) or more of the combined voting power of the
then-outstanding securities of Employer or the entity surviving such merger or
consolidation.

 

As used herein, the term “Designated Holder” means any of the following, or any
of their respective controlled affiliates, or any fund or account managed,
advised or controlled by any of the following or any of their respective
controlled affiliates: Highbridge Capital Management, LLC, Wolverine Asset
Management, LLC, Corre Partners Management, LLC, Whitebox Advisors LLC, and SGF,
Inc.

 



 12  

 

 

 

(e)            If the employment of Employee is terminated for “good cause” or
if Employee voluntarily terminates his employment without “good reason,”
Employer shall pay to Employee any compensation earned but not paid to Employee
prior to the effective date of such termination and shall provide such benefits
as are required by applicable law or the terms of relevant benefit plans of
Employer; provided, that for purposes of this sentence, any unpaid prior-year
STIP shall be forfeited as of such termination. Under such circumstances, such
payment shall be in full and complete discharge of any and all liabilities or
obligations of Employer to Employee hereunder, and Employee shall be entitled to
no further benefits under this Agreement.

 

(f)            Employer’s obligations to provide the Severance Benefits or any
benefits pursuant to clause (ii) of Section 3(i)(A) above shall be conditioned
upon Employee’s timely execution, delivery to Employer, and non-revocation of
the release of claims substantially in the form attached hereto as Appendix A
(the “Release”), and the expiration of the period (if any) during which the
Release can be revoked within the fifty-five (55) day period following
Employee’s date of termination; provided, that, if such fifty-five (55) day
period spans two (2) calendar years, no Severance Benefits that would constitute
non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), shall be paid or commenced to
be paid until the second year, with the first payment including any amount that
would have been paid during such fifty-five (55) day period but for this
sentence being made promptly following such fifty-five (55) day period. Employer
and Employee agree that, should Employer fail to provide the Severance Benefits
to Employee, the Release shall be void ab initio.

 

9.             Inventions and Other Intellectual Property. Employee agrees that
during the term of his employment by Employer, he will disclose to Employer (and
no one else) all, and will not use for his own benefit or otherwise
misappropriate any, ideas, methods, plans, developments or improvements known by
him which relate directly or indirectly to A.M. Castle’s Business (as defined
below), whether acquired by Employee before or during his employment by
Employer. Employee acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, and similar or
related information (whether or not patentable) that relate to the actual or
anticipated business, research and development, or existing or future products
or services of Employer and that are conceived, developed, or made by Employee
while employed by Employer (“Work Product”) belong to Employer. Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” as such term is defined in 17 U.S.C. Section 101, and
ownership of all right, title, and interest therein shall vest in Employer. To
the extent that any Work Product is not deemed a “work made for hire” under
applicable law, or all right, title, and interest in and to such Work Product
has not automatically vested in Employer, Employee hereby irrevocably assigns,
transfers, and conveys, to the full extent permitted by applicable law, all
right, title, and interest in and to the Work Product on a worldwide basis to
Employer without further consideration. Employee will promptly disclose such
Work Product to Employer and perform all actions requested by Employer (whether
during or after employment) to establish and confirm such ownership (including
without limitation, assignments, consents, powers of attorney, and other
instruments). Nothing in this Section 9 shall be construed as requiring any such
communication where the idea, plan, method or development is lawfully protected
from disclosure as a trade secret of a third party or by any other lawful
prohibition against such communication.

 



 13 

 

 

10.           Confidential Information and Trade Secrets; Non-Disparagement.

 

(a)            For purposes of this Agreement, the term “A.M. Castle’s Business”
shall mean any business in which Employer or any of its subsidiaries is engaged,
including, without limitation, the business of distributing specialty metals to
customers within the producer durable equipment, aerospace, heavy industrial
equipment, industrial goods, construction equipment, oil and gas, and retail
sectors in the Restricted Area (as defined below). In this business, Employer
generates a tremendous volume of Confidential Information and Trade Secrets,
which it hereby agrees to share with Employee, and which Employee will have
access to and knowledge of through or as a result of Employee’s employment with
Employer. “Confidential Information and Trade Secrets” includes any information,
data or compilation of information or data developed, acquired or generated by
Employer, or its employees (including information and materials conceived,
originating, discovered, or developed in whole or in part by Employee at the
request of or for the benefit of Employer or while employed by Employer) that is
not generally known to persons who are not employees of Employer, and that
Employer generally does not share other than with its employees, or with its
customers and suppliers on an individual transactional basis. “Confidential
Information and Trade Secrets” may be written, verbal or recorded by electronic,
magnetic or other methods, whether or not expressly identified as “Confidential”
by Employer.

 

(b)           “Confidential Information and Trade Secrets” includes, but is not
limited to, the following information and materials:

 

(i)            Financial information, of any kind, pertaining to Employer,
including, without limitation, information about the profit margins,
profitability, income and expenses of Employer or any of its divisions or lines
of business;

 

(ii)           Names and all other information about, and all communications
received from, sent to or exchanged between, Employer and any person or entity
that has purchased, contracted, hired, or chartered equipment, vehicles,
vessels, personnel or services, or otherwise entered into a transaction with
Employer regarding A.M. Castle’s Business, or to which Employer has made a
proposal with respect to A.M. Castle’s Business (such person or entity being
hereinafter referred to as “Customer” or “Customers”);

 

(iii)          Names and other information about Employer’s employees, including
their experience, backgrounds, resumes, compensation, sales or performance
records or any other information about them;

 

(iv)         Any and all information and records relating to Employer’s
contracts, transactions, charges, prices, or sales to its Customers, including
invoices, proposals, confirmations, statements, accounting records, bids,
payment records or any other information regarding transactions between Employer
and any of its Customers;

 

(v)           All information about the employees, agents or representatives of
Customers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as a “Customer Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Customer Representative;

 

 14 

 



 

(vi)         Any and all information or records relating to Employer’s contracts
or transaction with, or prices or purchases from any person or entity from which
Employer has purchased or otherwise acquired goods or services of any kind used
in connection with A.M. Castle’s Business (each such person or entity being
hereinafter referred to as a “Supplier”), including invoices, proposals,
confirmations, statements, accounting records, bids, payment records or any
other information documents regarding amounts charged by or paid to suppliers
for products or services;

 

(vii)         All information about the employees, agents or representatives of
Suppliers who are involved in evaluating, providing information for, deciding
upon, or committing to purchase, sell or otherwise enter into a transaction
relating to A.M. Castle’s Business (each such individual being hereinafter
referred to as “Supplier Representative”) including, without limitation, with
respect to any such individual, his name, address, telephone and facsimile
numbers, email addresses, titles, positions, and duties, and all records of
communications to, from or with any such Supplier Representative;

 

(viii)        Employer’s marketing, business and strategic growth plans, methods
of operation, methods of doing business, cost and pricing data, and other
compilations of information relating to the operations of Employer.

 

(c)           Employee acknowledges that all notes, data, forms, reference and
training materials, leads, memoranda, computer programs, computer print-outs,
disks and the information contained in any computer, and any other records that
contain, reflect or describe any Confidential Information and Trade Secrets
belong exclusively to Employer. Employee shall promptly return such materials
and all copies thereof in Employee’s possession to Employer upon termination of
his employment, regardless of the reasons therefor.

 

(d)           During Employee’s employment with Employer and thereafter,
Employee will not copy, publish, convey, transfer, disclose or use, directly or
indirectly, for Employee’s own benefit or for the benefit of any other person or
entity (except Employer) any Confidential Information and Trade Secrets.
Employee’s obligation shall continue in full force and effect at all times
during and after the termination of Employer’s employment. Employee will abide
by all rules, guidelines, policies and procedures relating to Confidential
Information and Trade Secrets implemented and/or amended from time to time by
Employer. Notwithstanding the foregoing, Employee will not be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation by
Employer for reporting a suspected violation of law, Employee may disclose
Employer’s trade secrets to Employee’s attorney and use the trade secret
information in the court proceeding if Employee (A) files any document
containing the trade secret under seal; and (B) does not disclose the trade
secret, except pursuant to court order.

 



 15 

 

 

(e)           Employee agrees that at no time during or following his employment
with Employer shall he make any disparaging, defamatory, or untrue public
comments (whether orally, in writing, through electronic media, or otherwise)
regarding Employer or any of its affiliates, or any of its or their respective
current or former shareholders, directors, officers, or employees in any
respect. Employer agrees to use reasonable efforts to instruct each of its
directors and officers to, at no time during or following Employee’s employment
with Employer, make any disparaging, defamatory, or untrue public comments
(whether orally, in writing, through electronic media, or otherwise) regarding
Employee in any respect.

 

Notwithstanding anything herein to the contrary, or in any agreement or
communication between Employer and Employee, (x) the confidentiality and
nondisclosure obligations herein shall not prohibit or restrict Employee from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, the SEC, any other governmental agency, any
self-regulatory organization or any other state or federal regulatory authority,
regarding any possible securities law violations, and (y) Employer shall not
enforce or threaten to enforce, any confidentiality agreement or other similar
agreement, nor take or threaten to take any other action against Employee for
engaging in the types of communications described in (x) above.

 

11.          Noncompetition and Nonsolicitation.

 

(a)           During the term of Employee’s employment, Employer agrees to
provide, and to continue to provide Employee, on a daily, weekly, monthly and
continual basis, access to, and the use of, its “Confidential Information and
Trade Secrets” concerning A.M. Castle’s Business, and Employer’s employees,
Customers and Customer Representatives, Suppliers and Supplier Representatives
and Employer’s transactional histories with all of them, as well as information
about the logistics, details, revenues and expenses of A.M. Castle’s Business,
in order to allow Employee to perform Employee’s duties under this Agreement,
and to develop or continue to solidify relationships with Customers, Customer
Representatives, Suppliers and Supplier Representatives. Employee acknowledges
that new and additional Confidential Information and Trade Secrets regarding
each of these matters is developed by Employer as a part of its continuing
operations, and Employer hereby agrees to provide Employee access to and use of
all such new, additional and continuing Confidential Information and Trade
Secrets, and Employee acknowledges that access to such new, additional and
continuing Confidential Information and Trade Secrets is essential for Employee
to be able to perform, and to continue to perform, Employee’s duties under this
Agreement. In addition, Employer agrees to provide, and to continue to provide,
training, education, direction and development to Employee with respect to all
of Employer’s business methods, processes, procedures, software and information,
including newly developed and newly discovered information, in order to ensure
that Employee can perform Employee’s duties hereunder and participate in A.M.
Castle’s Business.

 

(b)          In consideration of Employer’s agreement to provide Employee with
access to and use of its Confidential Information and Trade Secrets, including
new, additional and continuing Confidential Information and Trade Secrets, and
to provide training, Employee agrees to refrain from competing with Employer, or
otherwise engaging in Restricted Activities, within the Restricted Area, each as
defined herein, during the Restricted Period.

 



 16 

 

 

(c)               Restricted Period. Employee agrees that Employee will not,
directly or indirectly, engage in any of the Restricted Activities within the
Restricted Area during the Restricted Period. For purposes of this Agreement,
the “Restricted Period” shall mean the term of Employee’s employment with
Employer, including the Initial Term and any Extension Period, and thereafter
until the later of (A) the expiration of the two (2) -year period following the
termination of such employment or (B) if such employment is terminated pursuant
to Section 8(d)(ii) or Section 8(d)(iii) of this Agreement, the expiration of
the two and one-half (2.5) year period following the termination of such
employment (the “Restricted Period”), provided, however, that the foregoing
shall not prohibit or restrict Employee from engaging in the practice of law.

 

(d)           Restricted Activities. Restricted Activities shall mean and
include all of the following:

 

(i)            directly or indirectly, owning, managing, operating, joining,
controlling, being employed by, or participating in the ownership, management,
operation or control of, or being connected in any manner with, including,
without limitation, holding any position as an employee, officer, director,
agent, independent contractor, recruiter, consultant, partner, shareholder,
investor, lender, underwriter or in any other individual or representative
capacity in, any person, entity or business that is engaged in A.M. Castle’s
Business (a “Restricted Enterprise”). The restrictions of this section shall not
be violated by (i) the ownership of no more than 5% of the outstanding
securities of any company whose stock is publicly traded or (ii) following the
termination of Employee’s employment with Employer, his employment by a law
firm, a certified public accounting firm, or a commercial or investment bank
that may have as a client or customer: (A) a Restricted Enterprise or (B) any of
the clients or customers of Employer with whom Employer did business during the
term of Employee’s employment, so long as Employee does not directly or
indirectly serve, advise or consult in any way such Restricted Enterprise or
client or customer of Employer, respectively, during the Restricted Period.

 

(ii)              Recruiting, hiring or attempting to recruit or hire, either
directly or by assisting others, any other employee of Employer, or any of its
customers or suppliers in connection with A.M. Castle’s Business. For purposes
of this covenant, “any other employee” shall include employees, consultants,
independent contractors or others who are still actively employed by, or doing
business with, Employer, its Customers or Suppliers, at the time of the
attempted recruiting or hiring, or were so employed or doing business at any
time within six months prior to the date of such attempted recruiting or hiring;

 

(iii)            Communicating, by any means, soliciting or offering to solicit
the purchase, performance, sale, furnishing, or provision of any equipment,
services, or products that constitute any part of A.M. Castle’s Business to, for
or with any Customer, Customer Representative, Supplier or Supplier
Representative; and

 



 17 

 

 

(iv)             Using, disclosing, publishing, copying, distributing or
communicating any Confidential Information and Trade Secrets to or for the use
or benefit of Employee or any other person or entity other than Employer.

 

(e)            Permitted Activities. Subject to Section 5(a) and Section 10, no
provision of this Agreement shall prohibit (i) Employee’s continued consulting
positions, officer positions, board memberships and service with board
committees and/or investments in the entities listed on Schedule 1 attached
hereto (the “Scheduled Entities”) provided that (A) Employee’s role or amount of
time spent with respect to any of the Scheduled Entities does not expand or
increase from that in effect on the Commencement Date, and (B) the nature and
scope of the services and/or products provided by the Scheduled Entities does
not change from that in effect on the Commencement Date, or (ii) such other
activities as may be approved by the Board at any time after the Effective Date
(collectively, the “Permitted Activities”).

 

(f)            Restricted Area. The Restricted Area shall mean and include
anywhere in the world.

 

(g)          Agreement Ancillary to Other Agreements. This covenant not to
compete is ancillary to and part of other agreements between Employer and
Employee, including, without limitation, Employer’s agreement to disclose, and
to continue to disclose, its Confidential Information and Trade Secrets, and its
agreement to provide, and to continue to provide, training, education and
development to Employee.

 

(h)           Independent Agreements. The parties hereto agree that the
foregoing restrictive covenants set forth herein are essential elements of this
Agreement, and that, but for the agreement of Employee to comply with such
covenants, Employer would not have agreed to enter into this Agreement. Such
covenants by Employee shall be construed as agreements independent of any other
provision in this Agreement. The existence of any claim or cause of action of
Employee against Employer, whether predicated on this Agreement, or otherwise,
shall not constitute a defense to the enforcement by Employer of such covenants.
Notwithstanding the foregoing, Employee’s non-competition restrictions under
this Agreement shall be void ab initio to the extent that the Severance Benefits
are owed to Employee pursuant to Section 8 above and are not actually paid to
Employee at the time scheduled for payment thereof in accordance with this
Agreement (subject to Employer’s right to cure any non-payment within sixty (60)
days following Employee’s written notice of non-payment to the Board or, if
Employer disputes in good faith Employee’s rights to the Severance Benefits,
within sixty (60) days following the final resolution of such dispute).

 

(i)            Equitable Reformation. The parties hereto agree that if any
portion of the covenants set forth herein are held to be illegal, invalid,
unreasonable, arbitrary or against public policy, then such portion of such
covenants shall be considered divisible both as to time and geographical area.
Employer and Employee agree that, if any court of competent jurisdiction
determines the specified time period or the specified geographical area
applicable herein to be illegal, invalid, unreasonable, arbitrary or against
public policy, a lesser time period or geographical area that is determined to
be reasonable, non-arbitrary and not illegal or against public policy may be
enforced against Employee. Employer and Employee agree that the foregoing
covenants are appropriate and reasonable when considered in light of the nature
and extent of the business conducted by Employer and the Confidential
Information and Trade Secrets and training provided by Employer to Employee.

 



 18 

 

 

12.          Injunctive Relief. Employee agrees that damages at law will be an
insufficient remedy to Employer if Employee violates or attempts or threatens to
violate the terms of Section 9, 10 or 11 of this Agreement and that Employer
would suffer irreparable damage as a result of such violation or attempted or
threatened violation. Accordingly, it is agreed that Employer shall be entitled,
upon application to a court of competent jurisdiction, to obtain injunctive
relief to enforce the provisions of such Sections, which injunctive relief shall
be in addition to any other rights or remedies available to Employer, at law or
in equity. In the event that either party commences legal action relating to the
enforcement of the terms of Section 9, 10 or 11 of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party all of the costs and expenses in connection therewith, including
reasonable fees and disbursements of counsel (both at trial and in appellate
proceedings).

 

13.          Compliance with Other Agreements. Employee represents and warrants
that the execution of this Agreement by him and his performance of his
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any agreement
to which Employee is a party or by which Employee is or may be bound.

 

14.          Waiver of Breach. The waiver by Employer of a breach of any of the
provisions of this Agreement by Employee shall not be construed as a waiver of
any subsequent breach by Employee.

 

15.           Binding Effect; Assignment.

 

(a)           A.M. Castle’s Business, as defined in Section 10, is carried on
by, and the Confidential Information and Trade Secrets as defined in Section 10
have been, and will continue to be, developed by Employer and each of Employer’s
subsidiaries and affiliates, all of which shall be included within the meaning
of the word “Employer” as that term is used in Sections 9, 10, 11 and 12 of this
Agreement. This Agreement shall inure to the benefit of, and be enforceable by,
Employer and each of the subsidiaries and affiliates included within the
definition of the word “Employer” as used in Sections 9, 10, 11 and 12.

 

(b)           The rights and obligations of Employer under this Agreement shall
inure to the benefit of and shall be binding upon the assigns and successors of
Employer by merger, consolidation or otherwise, and in the event of any business
combination or transaction that results in the transfer of all or substantially
all of the assets or business of Employer, Employer shall cause the transferee
to assume the obligations of Employer under this Agreement. This Agreement is a
personal employment contract and the rights, obligations and interests of
Employee hereunder may not be sold, assigned, transferred, pledged or
hypothecated.

 

16.           Indemnification. Employee shall be entitled throughout the term of
this Agreement and thereafter to indemnification by Employer in respect of any
actions or omissions as an employee, officer or director of Employer (or any
successor thereof) to the fullest extent permitted by law. If Employee is also
entitled to the benefits of indemnification under any separate agreement with
Employer, such agreement is hereby reaffirmed and ratified, and this section
shall be read as complimentary with and not in conflict with or substitution for
such other indemnification agreement. Employer also agrees to obtain directors
and officers (D&O) insurance in a reasonable amount determined by the Board and
to maintain such insurance during the term of this Agreement (as such Agreement
may be extended from time to time) and to ensure that Employee, as a former
officer of Employer, is covered under such D&O insurance as may be purchased by
Employer either as a going concern or in the form of a “tail” policy thereafter.

  

 19 

 



 

17.          Entire Agreement. This Agreement (including Appendix “A” and
Schedules 1 and 2, as either may be amended from time to time) contains the
entire agreement and supersedes all prior agreements and understandings, oral or
written, with respect to the subject matter hereof, including without limitation
the Existing Employment Agreement. This Agreement may be changed only by an
agreement in writing signed by the party against whom any waiver, change,
amendment, modification or discharge is sought.

 

18.          Construction and Interpretation.

 

(a)           The Board shall have the sole and absolute discretion to construe
and interpret the terms of this Agreement on behalf of Employer, unless another
individual or entity is charged with such responsibility.

 

(b)           This Agreement shall be construed pursuant to and governed by the
laws of the State of Illinois (but no provision of Illinois law shall apply to
cause the application of the law of a state or jurisdiction other than
Illinois).

 

(c)           The headings of the various sections in this Agreement are
inserted for convenience of the parties and shall not affect the meaning,
construction or interpretation of this Agreement.

 

(d)           Consistent with Section 11(i), the following sentences of this
Section 18(d) shall apply. Any provision of this Agreement that is determined by
a court of competent jurisdiction to be prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. In any
such case, such determination shall not affect any other provision of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect. If any provision or term of this Agreement is susceptible to
two or more constructions or interpretations, one or more of which would render
the provision or term void or unenforceable, the parties agree that a
construction or interpretation that renders the term or provision valid shall be
favored.

 

(e)               This Agreement shall be construed to the extent necessary to
comply with the provisions of Section 409A of the Code and any Treasury
Regulations and other guidance issued thereunder

 

19.              Notice. All notices that are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when received if personally delivered; when transmitted if transmitted by
telecopy or similar electronic transmission method; one working day after it is
sent, if sent by recognized expedited delivery service; and five days after it
is sent, if mailed, first-class mail, certified mail, return receipt requested,
with postage prepaid. In each case notice shall be sent to:

 



 20 

 



 

To Employer:   A.M. Castle & Co.   Attention: Board of Directors   1420
Kensington Road, Suite 220   Oak Brook, IL 60523   Fax: (847) 455-0587     To
Employee: Marec E. Edgar   914 Northwoods Road     Deerfield, IL 60015

 

20.           Venue; Process. The parties agree that all obligations payable and
performable under this Agreement are payable and performable at the offices of
Employer in Oak Brook, DuPage County, Illinois. The parties to this Agreement
agree that jurisdiction and venue in any action brought pursuant to this
Agreement to enforce its terms or otherwise with respect to the relationships
between the parties shall properly lie in the Judicial District Court for DuPage
County or in the United States District Court for the Northern District of
Illinois, Eastern Division, Chicago Office.

 

21.           Six-Month Delay. Notwithstanding any provision of this Agreement
to the contrary, if, at the time of Employee’s termination of employment with
Employer, he is a “specified employee” as defined in Section 409A, and one or
more of the payments or benefits received or to be received by Employee upon
such termination pursuant to this Agreement would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under this Agreement until the earlier of (a) the date that is six (6)
months following Employee’s termination of employment with Employer and
(b) Employee’s death. The provisions of this Section 21 shall apply only to the
extent required to avoid Employee’s incurrence of any penalty tax or interest
under Section 409A.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

  

 21 

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

  EMPLOYER:       A.M. CASTLE & CO.       /s/ Jeremy T. Steele    Jeremy T.
Steele   Senior Vice President, General Counsel & Secretary       EMPLOYEE:    
  /s/ Marec E. Edgar   Marec E. Edgar



 

 

Signature Page – Employment Agreement

 



 

 

 

APPENDIX A

 

You should consult with an attorney before signing this release of claims.

 

RELEASE

 

1.                  In consideration of the payments and benefits to be made
under the Amended and Restated Employment Agreement, dated as of
___________________________, 20__ (the “Employment Agreement”), by and between
________________________ (the “Employee”) and A.M. Castle & Co. (the “Employer”)
(each of Employee and Employer, a “Party” and collectively, the “Parties”), the
sufficiency of which Employee acknowledges, Employee, with the intention of
binding Employee and Employee’s heirs, executors, administrators and assigns,
does hereby release, remise, acquit and forever discharge Employer and each of
its subsidiaries and affiliates (the “Employer Affiliated Group”), their present
and former officers, directors, Employees, shareholders, agents, attorneys,
employees and employee benefit plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Employer Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, that Employee, individually or as a member
of a class, now has, owns or holds, or has at any time heretofore had, owned or
held, arising on or prior to the date hereof, against any Employer Released
Party that arises out of, or relates to, the Employment Agreement, Employee’s
employment with Employer or any of its subsidiaries and affiliates, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:

 

A.all rights and entitlements Employee may have under the Employment Agreement
to receive the Severance Benefits;

 

B.rights that Employee may have to vested benefits under Employer’s Management
Incentive Plan and any awards granted to Employee thereunder;

 

C.claims for accrued benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of Section
3(3) of ERISA) of the Employer Affiliated Group; and

 



 

 

 

D.rights to indemnification Employee has or may have under the by-laws or
certificate of incorporation of any member of the Employer Affiliated Group or
as an insured under any director’s and officer’s liability insurance policy now
or previously in force.

 

For the avoidance of doubt, nothing in this Release shall release Employer from
its continuing obligations under the Employment Agreement that survive a
termination of the Employment Agreement.

 

2.                  Employee acknowledges and agrees that this Release is not to
be construed in any way as an admission of any liability whatsoever by any
Employer Released Party, any such liability being expressly denied.

 

3.                  This Release applies to any relief no matter how called,
including, without limitation, wages, back pay, front pay, compensatory damages,
liquidated damages, punitive damages, damages for pain or suffering, costs, and
attorneys’ fees and expenses.

 

4.                  Employee specifically acknowledges that Employee’s
acceptance of the terms of this Release is, among other things, a specific
waiver of Employee’s rights, claims and causes of action under Title VII, ADEA,
ADA and any state or local law or regulation in respect of discrimination of any
kind.

 

5.                  Employee acknowledges that Employee has been given a period
of forty-five (45) days to consider whether to execute this Release. If Employee
accepts the terms hereof and executes this Release, Employee may thereafter, for
a period of seven (7) days following (and not including) the date of execution,
revoke this Release. If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against Employee, on
the day next following the day on which the foregoing seven-day period has
elapsed. If Employee does not timely execute this Release, or if such a
revocation occurs, Employee shall irrevocably forfeit any right to payment of
the Severance Benefits (as defined in the Employment Agreement), but the
remainder of the Employment Agreement shall continue in full force.

 

6.                  Employee acknowledges and agrees that Employee has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Employer Released Party
with any governmental agency, court or tribunal. Nothing herein shall limit or
impede Employee’s right to file or pursue an administrative charge with, or
participate in, any investigation before the Securities & Exchange Commission,
the Equal Employment Opportunity Commission, or any other local, state, or
federal agency, and/or any causes of actions that by law Employee may not
legally waive.

 

7.                  Employee acknowledges that Employee has been advised to
seek, and has had the opportunity to seek, the advice and assistance of an
attorney with regard to this Release, and has been given a sufficient period
within which to consider this Release.

 

8.                  Employee acknowledges that this Release relates only to
claims that exist as of the date of this Release.

 



 

 

 

9.                  Employee acknowledges that the Severance Benefits that
Employee is receiving in connection with this Release and Employee’s obligations
under this Release are in addition to anything of value to which Employee is
entitled from Employer.

 

10.              Each provision hereof is severable from this Release, and if
one or more provisions hereof are declared invalid, the remaining provisions
shall nevertheless remain in full force and effect. If any provision of this
Release is so broad, in scope, or duration or otherwise, as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.

 

11.              This Release constitutes the complete agreement of the Parties
in respect of the subject matter hereof and shall supersede all prior agreements
between the Parties in respect of the subject matter hereof except to the extent
set forth herein. For the avoidance of doubt, however, nothing in this Release
shall constitute a waiver of any Employer Released Party’s right to enforce any
obligations of Employee under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

 

12.              The failure to enforce at any time any of the provisions of
this Release or to require at any time performance by another party of any of
the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect the validity of this Release, or any part hereof, or the
right of any party thereafter to enforce each and every such provision in
accordance with the terms of this Release.

 

13.              Notwithstanding anything to the contrary herein, this Release
shall be void ab initio if Employer fails to provide the Severance Benefits (as
defined in the Employment Agreement) to Employee.

 

14.              This Release may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

15.              This Release shall be binding upon any and all successors and
assigns of Employee and Employer.

 

16.              Except for issues or matters as to which federal law is
applicable, this Release shall be governed by and construed and enforced in
accordance with the laws of the State of Illinois without giving effect to the
conflicts of law principles thereof.

 

[signature page follows]

 



 

 

 

IN WITNESS WHEREOF, this Release has been signed of _______________, 20__.

 



     



 



 

 

 

SCHEDULE 1

SCHEDULED ENTITIES AND PERMITTED ACTIVITIES

 

Permitted Entities:

 

Gardner Denver, Inc. (former employer)

 

Permitted Activities:

 

Paid consulting and trial witness on matters handled during tenure as in-house
counsel, as previously approved by A.M. Castle’s Board of Directors

 



 

 

 

SCHEDULE 2

COVERED EXECUTIVES

 

Marec E. Edgar

 

Patrick R. Anderson

 

Mark A. Zundel

 

Jim Joyce

 

Joseph Bonnema

 

Jeremy T. Steele

 



 



